On Rehearing. Per Curiam. After this case had been considered and decided in this court the Legislature amended section 62 of the Revenue Act (J. & A. ft 9280) on June 29, 1915, so as to forbid a city, town or village officer to approve a new subdivision of any tract of land unless all redeemable sales for unpaid taxes or special assessments have been redeemed and all forfeited taxes or special assessments have been paid, and unless a statement from the county clerk is indorsed upon the proposed plat of the new subdivision that the county clerk’ finds no reasonable tax sales or unpaid forfeited taxes against any of the real estate included in such plat. We granted a rehearing to consider what effect this subsequent statute should have upon our decision. It is contended in reply to the petition for rehearing that this statute is invalid, and-if not invalid does not apply to this case. We conclude that as the judgment rendered in the court below was erroneous when entered, it should be reversed and the cause remanded to the court below, and that the record now before us does not give us authority to pass upon any question as to the validity or applicability or effect of said new statute, but that counsel should be left to take such steps in the trial court as they may deem proper. We therefore readopt and refile our former opinion but vacate the directions therein given and simply reverse the judgment and remand the cause. Reversed and remanded.